DETAILED ACTION
Status of the Claims
1.	This action is in response to the Request for Reconsideration dated February 9, 2022.
2.	Claims 1-20 are currently pending and have been examined.
3.	Claims 1 and 19-20 have been amended.
4.	Replacement drawings were filed on February 9, 2022 for Figures 4A-4H.  These drawings have been accepted.
5.	Applicant filed a substitute specification dated February 9, 2022, and based on the marked up copy of the specification, it appears that amendments to the specification were made to paragraphs 143-145, 171-175, 185 and further paragraphs 210-434 where each of these paragraphs have now been numbered and further contains substantive amendments in paragraphs 232, 244, 248, 262, 285-286, 303 and 350.

Notice of Pre-AIA  or AIA  Status
6.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
7.	The drawings are objected to because:
- 	In reference to Figures 17A and 17B, the images are unclear and do not appear to capture the features intended to be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention as expressing the intended result or intended use of process steps positively recited.

As in Claim 3:
“wherein selecting the at least one video frame from among the detected video frame and the plurality of video frames in close proximity to the detected video frame comprises combining a video frame that has a highest image quality with one or more adjacent video frames to create a composite image of the document”

As in Claim 4:
“further comprising using the at least one hardware processor of the mobile device to, while continuously displaying the video frames from the video stream on the display of the mobile for adjusting the capture of the video stream relative to the document.”

As in Claim 6:
“further comprising using the at least one hardware processor to change a color of the frame when the document is properly positioned within the frame.”

As in Claim 8:
“further comprising using the at least one hardware processor to, after selecting the at least one video frame for the final image of the document, generate the final image of the document by at least cropping the at least one video frame using edge detection to detect edges of the document in the at least one video frame.”

As in Claim 10:
“further comprising using the at least one hardware processor to upload the final image of the document to a remote server via at least one network.”

As in Claim 15:
“further comprising using the at least one hardware processor to, during capture of the video stream, adjust one or more features of the camera to change the at least one parameter.

As in Claim 17:
“further comprising using the at least one hardware processor to adjust the threshold if, after a period of time, no video frame is detected for which the at least one parameter exceeds the threshold.”

As in Claim 18:
“further comprising using the at least one hardware processor to, if, after a period of time, no video frame is detected for which the at least one parameter exceeds the threshold, provide control of the camera to the user with instructions to capture the final image of the document manually.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1-5, 7, 11-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burks et al (US Patent No. 8,290,237) in view of Miki (US PG Pub. 2006/0012699) (“Miki”) and Fredlund et al. (US PG. Pub. 2007/0081796) (“Fredlund")

Regarding Claim 1, 
A method of capturing an image of a document (negotiable instrument or check) on a mobile device (cellular phone or PDA), the method comprising using at least one hardware processor of the mobile device to: (See Burks Col. 2, lines 27-38; Col. 12, lines 15-27)
initiate a video mode of an image capture application, on the mobile device, that begins capturing a video stream via a camera of the mobile device; (See Burks Col. 5, lines 15-17; Col. 6, lines 23-64; Col. 8, line 53-Col. 9, line 5, Col. 12, lines 15-27, Col. 14, lines 46-Col. 15, line 8, Fig. 4b, Fig. 7, Fig. 9)
continuously display video frames from the video stream on a display of the mobile device; (See Burks Col. 8, line 53-Col. 9, line 5, Col. 12, lines 15-27)
for each of a plurality of the video frames from the video stream, measure at least one parameter representing an image quality of the video frame, in real time, to detect a video frame of a document for which the at least one parameter exceeds a threshold; and  (See Burks Col. 8, line 53-Col. 9, line 21; Col. 11, line 60- Col 12, line-27; Col 14, line 29 -Col 15, lines 9-30 and Figures 4a-b and 9)
detect the video frame of the document for which the at least one parameter exceeds the threshold; and (See Burks Col. 8, line 53-Col. 9, line 21; Col. 11, line 60- Col 12, line-27; Col 14, line 29 -Col 15, lines 9-30 and Figures 4a-b and 9)
in response to detecting the video frame of the document for which the at least one parameter exceeds the threshold, automatically, without a user having to perform any input to the mobile device, (See Burks Column 14, line 29 -Column 15, lines 9-30 and Figures 4a-b and 9)
select at least one of the video frames for a final image of the document, and (See Burks Col. 8, line 53-Col. 9, line 5)
stop capture of the video stream. (See Burks Col. 8, line 53-Col. 9, line 5)
Burks discloses his invention as to systems and methods to use a digital camera to remotely deposit a negotiable instrument.    In an embodiment extracting negotiable information to deposit funds of the negotiable instrument comprises taking a picture of the negotiable instrument using a digital camera to create a digital image and then determining if the digital image is acceptable for use.  (See Burks Col. 2, lines 27-38) Burks further discloses that the digital camera may be a standalone digital camera or may be integrated with other electronic equipment, such as a personal data assistant, a web camera, or a cellular phone and that the digital camera of the cellular phone can be used to capture a digital image of a check.  (See Burks Col. 12, lines 15-27)
The Check 21 Act allows the use of a digital image of a negotiable instrument for processing a negotiable instrument for processing a negotiable instrument deposit transaction in lieu of using the physical negotiable instrument. (See Burks Col. 8, lines 53-56) When a picture is taken using a digital camera, the raw digital image information is typically compressed and stored in joint photographics expert group (“JPG” or “JPEG”) digital image file formats, which are functionally the same but with different file extensions, depending upon the software. (See Burks Col. 8, lines 58-62) Digital cameras using other software platforms may compress and save the image using other formats, such as graphic interchange form a (“GIF”), JPEG, Windows bitmap (“BMP”), etc. (See Burks Col. 8, lines 63-65) If a enabling a video mode and capturing a video stream where a digital image is extracted from one of the frames – final image) The extraction of an image is not limited to digital video, as pictures taken from plastic video may be used as well. (See Burks Col. 9, lines 3-5)  
The digital camera may be loaded with software to provide visual aids to the user to assist the user in aligning the camera with the negotiable instrument.  (See Burks Col. 14, lines 43-46) A significant number of digital cameras are disclosed to provide electronic assistance aid to the camera user when the snapshot button on the digital camera (the button that causes the digital camera to take a picture) is partially depressed and then the electronic aid becomes visible through or at the camera's viewfinder.  (See Burks Col. 14, lines 46-51) The digital camera may be configured to pre-analyze the preview picture and find features of the image for focus purposes.  (See Burks Col. 14, lines 52-56)
The digital camera may be configured to analyze the image in the viewfinder to assist the user in aligning the camera and Figure 8a discloses a viewfinder configured to provide an electronic alignment aid.  (See Burks Col. 14, lines 56-60)  The user partially depresses the snapshot button to begin the analysis of the image within the viewfinder and if the digital camera is able to analyze the image and finds the MICR information, the camera may expose an alignment aid tool to help the user align the check within the camera – for instance the alignment aid tool becomes visible within the viewfinder when MICR information is found by the digital camera and the user may align the camera to place the MICR information within the boundaries of the alignment aid tool.  (See Burks Col. 14, line 60-Col. 15, line 8)
While Burks discloses a method of capturing an image of a document on a mobile device that can be from a digital video, it but does not fully disclose the invention as claimed currently as to measuring a value of a parameter in real-time and immediately causing the camera of the mobile device to select at least one image of the document without having a user pressing a button or other input functions when the measured value of at least one parameter representing an image quality exceeds the threshold value.
Miki discloses his invention as to a digital still camera preventing hand shake and producing images free from blurring without providing a complex mechanism.  (See Miki paragraph 8) The image stabilizing mechanism of the digital still camera of the invention is noted to be simple and therefore can be easily applied to a digital still camera built into a mobile phone.  (See Miki paragraph 8)  The digital still camera comprises (in part) an operation unit operable to receive operations from the user; a 
With the structure provided, the invention is capable of providing image data corresponding to holding down the shutter button by using, for example, the auto focus mode set by holding down the shutter button halfway as a trigger.  (See Miki paragraph 14)   The digital still camera may also have a motion detection unit operable to detect a motion of a body of the digital still camera.  (See Miki paragraph 15)  The invention starts image capture by using the power supply of the digital still camera being turned on as a trigger and using image data captured right before holding down the shutter button as image data for holding down the shutter button when the motion is equal to or greater than the predetermined value detected by the motion detection unit.  (See Miki paragraphs 15-16)
The buffer may include: a first buffer used by the control unit to store therein the image data pieces captured by the image capture unit while sequentially updating and a second buffer used by the control unit, instead of the first buffer to store image data pieces captured by the image capture unit at a certain time interval when the motion detection unit does not detect the motion equal to or greater than the predetermined value for no less than a fixed period of time.  (See Miki paragraph 19) The minimum length of the predetermined time interval may be defined as the sum of (i) time required to store each piece of the image data pieces captured by the image capture unit into the buffer and (ii) time required to read the piece from the buffer and display the read piece in the display unit. (See Miki paragraphs 11 and 47)
In an embodiment, when receiving a signal indicating auto focus operation after the power supply is turned on in the operation unit, the control unit resets its own timer, and directed the image capture unit to capture an image of a subject.  (See Miki paragraph 46)   The control unit starts the timer with the direction of capturing an image and directs the image capture unit to capture an image of the subject at a predetermined time interval, for example every 100 ms until receiving a signal indicating the shutter button is being held down. (See Miki paragraph 46) When receiving a signal indicating the shutter button is being held down from the operation unit, the control unit reads and stores the image data at the same time as displaying the image in the display unit. (See Miki paragraph 49)

	In a second embodiment (embodiment #2), the digital still camera comprises a motion detection unit in addition to the components of the digital still camera of embodiment #1.  (See Miki paragraph 71) The digital still camera here additionally has, in place of the buffer, a buffer comprising a first and a second buffer and a control unit.  (See Miki paragraph 71 and Figure 5)   The motion detection unit is implemented with a gyro sensor built into a body of the digital still camera and detects the angular velocity of the digital still camera.  (See Miki paragraph 72)   Miki also notes that instead of angular velocity the velocity of the camera body may be detected using a three-dimensional velocity sensor or alternatively the acceleration of the camera body may be detected by an angular acceleration sensor or an acceleration sensor. (See Miki paragraph 72) The motion detection unit notifies the control unit of the detected angular velocity that represents the motion of the digital still camera. (See Miki paragraph 73) The first buffer has a storage area for at least two frames of image data that has been captured by the image capture unit and then compressed by the control unit to display an image of the captured image data in the display unit. (See Miki paragraph 75)   The second buffer has a storage area for at least one frame of image data and stores image data captured by the image capture unit at a predetermined time interval when the control unit is receiving a notice of a detection value less than a threshold (i.e., 1 degree/sec) from the motion detection unit over a predefined period of time.  (See Miki paragraph 76) When a detection value equal to or greater than the threshold is detected by the motion detection unit at the time when the shutter button is held down, image data stored in the second buffer is stored in the image storage unit as image data corresponding to the hold down of the shutter button. (See Miki paragraph 76) The control unit has timers and counters.  (See Miki paragraph 76)   The control unit has received power supply in advance and directs the image capture unit to capture images of a subject at a predetermined time interval upon receiving turning on operation of the power supply from the operation unit.  (See Miki paragraph 77)
	When receiving an input of image data from the image capture unit, the control unit stores the image data in one of the two regions of the first buffer.  (See Miki paragraph 77)   The control unit displays an image of the stored image data in the display unit, then next time when receiving an input of image data from the image capture unit, the control unit scores the image data in the other region of the first buffer and stores in the input image data.  (See Miki paragraph 77)   A first time and counter are used for measuring the predefined period of time and for directing the image capture unit to capture an image.  (See Miki paragraph 78)  Upon receiving a notice of the angular velocity detected by the motion detection unit, the control unit compares the angular velocity and a threshold (e.g., 1 degree/sec) that is a predetermined value stored in itself, when the informed angular velocity is less than the threshold, the control unit determines that the digital still camera has not moved or if the informed angular velocity is equal to or greater than the threshold the control unit determines the camera has moved.  (See Miki paragraph 79)   The threshold of the predetermined value is a value at which an image captured by the image capture unit gets blurred due to hand shake.  (See Miki paragraph 79 – quality metric)
	When determining that the digital camera has not moved over a fixed time period from the start of image capturing, the control unit stores image data input from the image capture unit in the second buffer at a certain interval and the control unit displays in the display unit the stored image data.  (See Miki paragraphs 79-80) When the angular velocity informed from the motion detection unit is greater than or equal to the threshold, the control unit resets the timer and measures the fixed time period from the beginning, which is defined on the basis of the digital still camera not having moved for a brief time (See Miki paragraphs 83-85 - no motion; continuously measuring against a threshold value)   
	In Figure 6, Miki discloses that a VSYNC signal fulfills the same function as a timer is output with a period of 100 ms.  (See Miki paragraph 88) The control unit directs the image capture unit to capture an image, receive and store the image and once the motion detection value remains less than a predetermined value, the control unit stores one [of] every three frames of image data for storage and then receives a signal of holding down the shutter.  (See Miki paragraphs 88-90; see also Figures – immediate capture when threshold value is met before the shutter is pushed; effectively stops the capture)
	Miki also discloses that the mechanism of preventing hand shake of the digital still camera described is simple and therefore the mechanism can be built into a mobile phone. (See Miki paragraph 100)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks with the continuously measured thresholds and immediate image capture and that discloses the mechanism can be integrated into a mobile phone as taught by Miki in order to reduce the amount of blur in captured images.
While Burks in view of Miki disclose the invention as claimed and indicate that the image capture may be from a video, they do not fully disclose continuously displaying video frames from the video stream and stopping the video stream.
Fredlund discloses his invention as to image capture methods and devices. (See Fredlund Abstract) Fredlund discloses his invention as to an image capture device.  (See Fredlund paragraph 5) In an embodiment, a signal processor can comprise a digital signal processor adapted to convert the digital data into a digital image. (See Fredlund paragraph 14)   The digital image can comprise one or more still images, multiple still images and/or a stream of apparently moving images such as a video segment. (See Fredlund paragraph 14 – video stream) When the digital image data comprises a stream of apparently moving images, the digital image data can comprise image data stored in an interleaved or interlaced image form, a sequence of still images, and/or other forms known to those of skill in the art of video. (See Fredlund paragraph 14)
The signal processor can apply various image processing algorithms to the image signals when forming a digital image. (See Fredlund paragraph 15) These can include but are not limited to color and exposure balancing, interpolation and compression. (See Fredlund paragraph 15)
Fredlund discloses that the image capture device is able to generate other images such as text, graphics, icons and other information for presentation on the display that can allow interactive communication with the user of the image capture device.  (See Fredlund paragraph 26) The device can provide information to the user including generating audio signals, vibrations, haptic feedback and other forms of signals that can be incorporated into the image capture device in order to provide information, feedback and warnings to the user of the image capture device.   (See Fredlund paragraph 26 and Figures 1 and 2)

Typically, mode selection switch directs the image capture device to capture images in a particular manner. (See Fredlund paragraph 37) For example, in video mode, a stream of image information such as a set of multiple images is captured along with audio. (See Fredlund paragraph 37)
In an embodiment of the image capture device, the image capture device is operable in six modes, including a video burst mode where a controller detects when a user makes a selection of mode. (See Fredlund paragraph 42) 
In the video burst mode, controller 32 causes a stream of video information to be captured during a period of time that is determined based upon a period of time during which a user of image capture device holds the capture button in a capture position and burst audio is captured in accordance with the video burst. (See Fredlund paragraph 58 and Fig. 3 – stops video capture) Controller optionally, in cooperation with signal processor 26 will then cause selected still images to be formed based upon the captured video. (See Fredlund paragraph 58) For this purpose, the captured video information can be stored in a local buffer in image capture system 22 or in a memory. (See Fredlund paragraph 58)
However, instead of selecting particular ones of the images portions of the video stream for use in forming still images based upon a predetermined formulation, such as may occur in the aforementioned conventional burst mode, controller analyzes the burst audio captured in this mode. (See Fredlund paragraph 59)   This analysis is then used to determine when a level of sound in the environment surrounding image capture device 10 reaches a threshold level above an ambient level. (See Fredlund paragraph 59) Controller 32 than causes proportionately more still images per unit of time to be extracted when such sound levels are at or above the threshold. (See Fredlund paragraph 59)   Accordingly, proportionately more burst images can be extracted from the video stream per unit of time during a period of time that begins at a point in time determined by detecting when sound intensity increases above a threshold and applying a reaction time offset to the detected point in time of the sound intensity increase. (See Fredlund paragraph 59) In these ways, image capture device 10 can use the burst audio to help the selection of burst images from the video stream. (See Fredlund paragraph 59)
selecting high quality images) Here too, the burst audio can be associated with any of the captured high-resolution images, the evaluation images or images that are generated based upon combinations thereof. (See Fredlund paragraph 60)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki with the recitation of image capture methods that include forming a digital image from a stream of moving images such as a video segment as taught by Fredlund in order to enhance the types of images captured by a digital camera of a mobile device. 

Regarding Claim 19, this claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks discloses the following:
A system comprising:
a camera; (See Burks Col. 11, line 60- Col. 12, lines 38; Col. 14, line 44-Col. 15, line 8)
a display; (See Burks Col. 11, line 60- Col. 12, lines 38; Col. 14, line 44-Col. 15, Figs. 4b, 7, and 9)
at least one hardware processor; and (See Burks Col. 6, lines 23-53)
one or more software modules that are configured to, when executed by the at least one hardware processor, (See Burks Col. 4, lines 1-23, 41-60; col. 5, lines 38-50)

Regarding Claim 20, this claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.


Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks in view of Miki and Fredlund as applied above and further in view of Fredlund discloses the following:
wherein selecting at least one of the video frames comprises:
processing a plurality of video frames in close proximity to the detected video frame; and (See Burks Col. 14, lines 43-Col. 15, line 8
selecting the at least one video frame from among the detected video frame and the plurality of video frames in close proximity to the detected video frame that has a highest image quality. (See Burks Col. 14, lines 43-Col. 15, line 8)
Fredlund discloses his invention as to image capture methods and devices. (See Fredlund Abstract) Fredlund discloses his invention as to an image capture device.  (See Fredlund paragraph 5) In an embodiment, a signal processor can comprise a digital signal processor adapted to convert the digital data into a digital image. (See Fredlund paragraph 14)   The digital image can comprise one or more still images, multiple still images and/or a stream of apparently moving images such as a video segment. (See Fredlund paragraph 14 – video stream) When the digital image data comprises a stream of apparently moving images, the digital image data can comprise image data stored in an interleaved or interlaced image form, a sequence of still images, and/or other forms known to those of skill in the art of video. (See Fredlund paragraph 14)
The signal processor can apply various image processing algorithms to the image signals when forming a digital image. (See Fredlund paragraph 15) These can include but are not limited to color and exposure balancing, interpolation and compression. (See Fredlund paragraph 15)
Fredlund discloses that the image capture device is able to generate other images such as text, graphics, icons and other information for presentation on the display that can allow interactive communication with the user of the image capture device.  (See Fredlund paragraph 26) The device can provide information to the user including generating audio signals, vibrations, haptic feedback and other forms of signals that can be incorporated into the image capture device in order to provide information, feedback and warnings to the user of the image capture device.   (See Fredlund paragraph 26 and Figures 1 and 2)

Typically, mode selection switch directs the image capture device to capture images in a particular manner. (See Fredlund paragraph 37) For example, in video mode, a stream of image information such as a set of multiple images is captured along with audio. (See Fredlund paragraph 37)
In an embodiment of the image capture device, the image capture device is operable in six modes, including a video burst mode where a controller detects when a user makes a selection of mode. (See Fredlund paragraph 42) 
In the video burst mode, controller 32 causes a stream of video information to be captured during a period of time that is determined based upon a period of time during which a user of image capture device holds the capture button in a capture position and burst audio is captured in accordance with the video burst. (See Fredlund paragraph 58 and Fig. 3 – stops video capture) Controller optionally, in cooperation with signal processor 26 will then cause selected still images to be formed based upon the captured video. (See Fredlund paragraph 58) For this purpose, the captured video information can be stored in a local buffer in image capture system 22 or in a memory. (See Fredlund paragraph 58)
However, instead of selecting particular ones of the images portions of the video stream for use in forming still images based upon a predetermined formulation, such as may occur in the aforementioned conventional burst mode, controller analyzes the burst audio captured in this mode. (See Fredlund paragraph 59)   This analysis is then used to determine when a level of sound in the environment surrounding image capture device 10 reaches a threshold level above an ambient level. (See Fredlund paragraph 59) Controller 32 than causes proportionately more still images per unit of time to be extracted when such sound levels are at or above the threshold. (See Fredlund paragraph 59)   Accordingly, proportionately more burst images can be extracted from the video stream per unit of time during a period of time that begins at a point in time determined by detecting when sound intensity increases above a threshold and applying a reaction time offset to the detected point in time of the sound intensity increase. (See Fredlund paragraph 59) In these ways, image capture device 10 can use the burst audio to help the selection of burst images from the video stream. (See Fredlund paragraph 59)
selecting high quality images) Here too, the burst audio can be associated with any of the captured high-resolution images, the evaluation images or images that are generated based upon combinations thereof. (See Fredlund paragraph 60)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki with the recitation of image capture methods that include forming a digital image from a stream of moving images such as a video segment as taught by Fredlund in order to enhance the types of images captured by a digital camera of a mobile device.

Regarding Claim 3, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks in view of Miki and Fredlund as applied above and further in view of Burks and Fredlund discloses the following:
wherein selecting the at least one video frame from among the detected video frame and the plurality of video frames in close proximity to the detected video frame comprises combining a video frame that has a highest image quality with one or more adjacent video frames to create a composite image of the document.
Fredlund discloses his invention as to image capture methods and devices. (See Fredlund Abstract) Fredlund discloses his invention as to an image capture device.  (See Fredlund paragraph 5) In an embodiment, a signal processor can comprise a digital signal processor adapted to convert the digital data into a digital image. (See Fredlund paragraph 14)   The digital image can comprise one or more still images, multiple still images and/or a stream of apparently moving images such as a video segment. (See Fredlund paragraph 14 – video stream) When the digital image data comprises a stream of 
The signal processor can apply various image processing algorithms to the image signals when forming a digital image. (See Fredlund paragraph 15) These can include but are not limited to color and exposure balancing, interpolation and compression. (See Fredlund paragraph 15)
Fredlund discloses that the image capture device is able to generate other images such as text, graphics, icons and other information for presentation on the display that can allow interactive communication with the user of the image capture device.  (See Fredlund paragraph 26) The device can provide information to the user including generating audio signals, vibrations, haptic feedback and other forms of signals that can be incorporated into the image capture device in order to provide information, feedback and warnings to the user of the image capture device.   (See Fredlund paragraph 26 and Figures 1 and 2)
Fredlund further discloses that digital images can be received by way of a communication module such as a cellular phone equipped with a digital camera.  (See Fredlund paragraph 32)   Fredlund discloses that a number of user input controls and image verification tools are available to the user during the verification process to ensure the digital image has the preferred appearance.  (See Fredlund paragraphs 31-33)
Typically, mode selection switch directs the image capture device to capture images in a particular manner. (See Fredlund paragraph 37) For example, in video mode, a stream of image information such as a set of multiple images is captured along with audio. (See Fredlund paragraph 37)
In an embodiment of the image capture device, the image capture device is operable in six modes, including a video burst mode where a controller detects when a user makes a selection of mode. (See Fredlund paragraph 42) 
In the video burst mode, controller 32 causes a stream of video information to be captured during a period of time that is determined based upon a period of time during which a user of image capture device holds the capture button in a capture position and burst audio is captured in accordance with the video burst. (See Fredlund paragraph 58 and Fig. 3 – stops video capture) Controller optionally, in cooperation with signal processor 26 will then cause selected still images to be formed based upon the captured video. (See Fredlund paragraph 58) For this purpose, the captured video information can be stored in a local buffer in image capture system 22 or in a memory. (See Fredlund paragraph 58)

In another embodiment of a video burst mode, image capture device 10 can capture a set of high-resolution still images and burst audio as described above. (See Fredlund paragraph 60) Additionally, lower resolution evaluation images of the type used during scene composition and verification can be captured and stored.  These evaluation images can then be associated with the high-resolution still images and captured burst audio. (See Fredlund paragraph 60) This can help resolve the problems of capturing images at the exact moment of the event because recorded and stored evaluation images can be combined with captured still images to allow controller 32 and signal processor 26 to generate high quality images at exact moments in time without imposing the memory requirements of capturing and storing a high resolution video stream. (See Fredlund paragraph 60 – selecting high quality images) Here too, the burst audio can be associated with any of the captured high-resolution images, the evaluation images or images that are generated based upon combinations thereof. (See Fredlund paragraph 60)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki with the recitation of image capture methods that include forming a digital image from a stream of moving images such as a video segment as taught by Fredlund in order to enhance the types of images captured by a digital camera of a mobile device.

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, in addition to the rejection in chief, Burks and Fredlund discloses the following:
further comprising using the at least one hardware processor of the mobile device to, while continuously displaying the video frames from the video stream on the display of the mobile device, display real-time visual feedback to the user for adjusting the capture of the video stream relative to the document. (See Burks Col. 8, line 53-Col. 9, line 5, Col. 12, lines 15-27; Col.9, line 60-Col. 10, line 50; Col.14 line 8-Col. 15 line 15 and Figures 3c, 8-8a)
Fredlund discloses that the image capture device is able to generate other images such as text, graphics, icons and other information for presentation on the display that can allow interactive communication with the user of the image capture device.  (See Fredlund paragraph 26) The device can provide information to the user including generating audio signals, vibrations, haptic feedback and other forms of signals that can be incorporated into the image capture device in order to provide information, feedback and warnings to the user of the image capture device.   (See Fredlund paragraph 26 and Figures 1 and 2)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a mobile phone as disclosed by Burks in view of Miki with the various feedback features of the image capture device disclosed by Fredlund in order to enhance the images captured by the integrated digital camera of a mobile device.

Regarding Claim 5, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks discloses the following:
wherein the visual feedback comprises a frame corresponding to edges of the document. (See Burks Column 9, line 60-Column 10, line 50; Column 14 line 8-Column 15 line 15 and Figures 3c, 8-8a)

Regarding Claim 7, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, in addition to the rejection in chief, Burks and Fredlund discloses the following:
wherein the visual feedback comprises one or more messages. (See Burks Column 9, line 60-Column 10, line 50; Column 14 line 8-Column 15 line 15 and Figures 3c, 8-8a)

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a mobile phone as disclosed by Burks in view of Miki with the various feedback features of the image capture device disclosed by Fredlund in order to enhance the images captured by the integrated digital camera of a mobile device.

Regarding Claim 11, this claim recites the limitations of Claim 10 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks discloses the following:
wherein the document is a check. (See Burks Cl. 2 and 8)

Regarding Claim 12, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks discloses the following:
wherein the at least one parameter comprises one or more of focus, exposure, contrast, or angle. (See Burks Column 14 line 8-Column 15 line 15 and Figures 8-8a)

Regarding Claim 14, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks discloses the following:
wherein the at least one parameter comprises a plurality of parameters, and wherein detecting a video frame of a document for which the at least one parameter exceeds a threshold comprises, for each video frame, comparing each of the plurality of parameters for the video frame to a respective threshold. (See Burks Column 9, line 22-Column 11 line 42, Column 13, line 27-Column 15 line 8 and Figures 3a-3d, 7-9)


Regarding Claim 15, 
further comprising using the at least one hardware processor to, during capture of the video stream, adjust one or more features of the camera to change the at least one parameter. (See Burks Col. 8, line 53-Col. 9, line 5; Col 14 line 8-Col 15 line 15 and Figures 8-8a)

Regarding Claim 16, this claim recites the limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks discloses the following:
wherein the one or more features comprise one or more of focus, contrast, shutter period, or aperture. (See Burks Col. 8, line 53-Col. 9, line 5; Col 14 line 8-Col 15 line 15 and Figures 8-8a)


Regarding Claim 17, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks in view of Miki discloses the following;
further comprising using the at least one hardware processor to adjust the threshold if, after a period of time, no video frame is detected for which the at least one parameter exceeds the threshold.
In addition to the rejections above as if set forth in full herein, when receiving an input of image data from the image capture unit, the control unit stores the image data in one of the two regions of the first buffer.  (See Miki paragraph 77)   The control unit displays an image of the stored image data in the display unit, then next time when receiving an input of image data from the image capture unit, the control unit stores the image data in the other region of the first buffer and stores in the input image data.  (See Miki paragraph 77)   A first time and counter are used for measuring the predefined period of time and for directing the image capture unit to capture an image.  (See Miki paragraph 78)  Upon receiving a notice of the angular velocity detected by the motion detection unit, the control unit compares the angular velocity and a threshold (e.g., 1 degree/sec) that is a predetermined value stored in itself, when the informed angular velocity is less than the threshold, the control unit determines that the digital still camera has not moved or if the informed angular velocity is equal to or greater than the threshold the control unit determines the camera has moved.  (See Miki paragraph 79)   The threshold of the predetermined value is a value at which an image captured by the image capture unit gets blurred due to hand shake.  (See Miki paragraph 79)
	When determining that the digital camera has not moved over a fixed time period from the start of image capturing, the control unit stores image data input from the image capture unit in the second buffer at a certain interval and the control unit displays in the display unit the stored image data.  (See Miki paragraphs 79-80) When the angular velocity informed from the motion detection unit is greater no motion; continuously measuring against a threshold value)   
	In Figure 6, Miki discloses that a VSYNC signal fulfills the same function as a timer is output with a period of 100 ms.  (See Miki paragraph 88) The control unit directs the image capture unit to capture an image, receive and store the image and once the motion detection value remains less than a predetermined value, the control unit stores one [of] every three frames of image data for storage and then receives a signal of holding down the shutter.  (See Miki paragraphs 88-90; see also Figures 7-8 and associated paragraphs 92-99 – immediate capture when threshold value is met before the shutter is pushed; effectively stops the capture)
	When the control unit directs the image capture unit to capture an image and starts the 1st time, the control unit will then judge if a detection value informed from motion detection unit 501 is equal or greater than a threshold and if yes, the timer is restarted after resetting the counter. (See Miki paragraph 92) If the threshold is not equal to or greater than a threshold, the control unit adds 1 to the counter.  (See Miki paragraph 92 – adjusts a parameter when threshold is not exceeded)
	Miki also discloses that the mechanism of preventing hand shake of the digital still camera described is simple and therefore the mechanism can be built into a mobile phone. (See Miki paragraph 100)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks with the continuously measured thresholds and immediate image capture and that discloses the mechanism can be integrated into a mobile phone as taught by Miki in order to reduce the amount of blur in captured images.

Regarding Claim 18, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks in view of Miki discloses the following:
Further comprising using the at least one hardware processor to, if, after a period of time, no video frame is detected for which the at least one parameter exceeds the threshold, provide control of the camera to the user with instructions to capture the final image of the document manually.
In addition to the rejections above as if set forth in full herein, Miki discloses that when receiving a signal indicating the shutter button is being held down from the operation unit, the control no signal of auto focus operation while the shutter button is held down [by the user] thus the user is capturing the image, see also paragraph 41) Further, Fredlund directly discloses that a user input system having a manual capture input. (See Fredlund paragraphs 5-6 and 12)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks with the continuously measured thresholds and immediate image capture and that discloses the mechanism can be integrated into a mobile phone as taught by Miki in order to reduce the amount of blur in captured images.

10.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burks et al (US Patent No. 8,290,237) in view of Miki (US PG Pub. 2006/0012699) (“Miki”) and Fredlund et al. (US PG. Pub. 2007/0081796) (“Fredlund") as applied to claims 1 and 5 above, and further in view of Yost et al. (US PG Pub. 2007/0140678) (“Yost”)

Regarding Claim 6, this claim recites the limitations of Claim 5 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks in view of Yost discloses the following:
further comprising using the at least one hardware processor to change a color of the frame when the document is properly positioned within the frame. (See Burks Column 9, line 60-Column 10, line 50; Column 14 line 8-Column 15 line 15 and Figures 3c, 8-8a)
In addition to the rejection above as if recited in full, Yost discloses a digital imaging device that automatically detects that a subject is too close to the device for acceptable focus to be achieved and informs the user, takes automatic corrective action or both.  (See Yost Abstract) In Yost, the digital imaging device may detect that a subject is too close to the digital imaging device for acceptable focus to be achieved and automatically adjust the focal length of the lens and prompt the user to move in a direction that makes acceptable focus achievable.  (See Yost paragraph 15) In Figures 3a and b, the illustrations so one manner of altering display of the digital imaging device to inform a user that the subject is too close for acceptable focus to be achieved by including focus brackets in the display, whose appearance may be altered to convey messages to the user.  (See Yost paragraph 24)   In Fig. 3A they are 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki and Fredlund with the color changing visual feedback indicating that the digital imaging device is too close for acceptable focus to be achieved as disclosed by Yost in order to improve the focus of digital imaging when a subject is too close to a digital imaging device.

11.	Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burks et al (US Patent No. 8,290,237) in view of Miki (US PG Pub. 2006/0012699) (“Miki”) and Fredlund et al. (US PG. Pub. 2007/0081796) (“Fredlund") as applied to claim above, and further in view of Lev et al. (US PG Pub. 2005/0143136) (“Lev”)

Regarding Claim 8, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Burks in view of Lev disclose the following:
 further comprising using the at least one hardware processor to, after selecting the at least one video frame for the final image of the document, generate the final image of the document by at least cropping the at least one video frame using edge detection to detect edges of the document in the at least one video frame. (See Burks Column 13 line 10-Column 15 line 30 and Figures 3a-3c and 8-8a)
While Burks in view of Miki and Fredlund disclose the invention as claimed, and do disclose manipulating video frames, they do not disclose cropping at least one video frame.  
	Lev discloses his invention as to a MMS communication system for displaying images on a display terminal of a mobile or portable communications device. (See Lev Abstract) The system can receive pre-source information, transmit pre-source information, receive pre-source information suitable for display and transmit the source information. (See Lev paragraph 21)
	The media processor can provide media processing auto-enhancement functions such as auto crop, auto color balance, auto image content type detection, image classification and optimization, adding text, manipulation, image framing, combining images, etc. (See Lev paragraphs 360-365) The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki and Fredlund with the ability to crop an image from a video frame as taught by Lev in order to send only needed information in digital images.

Regarding Claim 9, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks in view of Lev discloses the following:
wherein generating the final image of the document further comprises converting the at least one video frame to grayscale.  (See Burks Col. 10, lines 43-56)
While Burks in view of Miki and Fredlund disclose the invention as claimed, and Burks further discloses that it may be preferable to remove any colors or features within the body of the image before analyzing the image, Burks does not disclose converting at least one video frame to grayscale. 
Lev discloses his invention as to a MMS communication system for displaying images on a display terminal of a mobile or portable communications device. (See Lev Abstract) The system can receive pre-source information, transmit pre-source information, receive pre-source information suitable for display and transmit the source information. (See Lev paragraph 21)
The media processor can provide media processing auto-enhancement functions such as auto crop, auto color balance, auto image content type detection, image classification and optimization, adding text, manipulation, image framing, combining images, etc. (See Lev paragraphs 360-365) The media processing server (MPS) is designed to handle all media types, including formatted text, images, animations, audio and video. (See Lev paragraph 371) In particular, Lev discloses that video transcode for video files supports cross media conversion video to animation, video to still image and video to sound track. (See Lev paragraph 374) Lev further discloses an image manipulation package that can, among other things invert and perform color/grayscale inversions. (See Lev paragraph 389) Further, Lev discloses that image processing algorithms can be used for image adaptation and manipulation including color treatments (applying grayscale) and that as part of transcoding, threshold can convert a grayscale 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki and Fredlund with the ability to convert an image from a video frame to grayscale as taught by Lev in order to more clear digital images.

Regarding Claim 10, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Burks discloses the following:
further comprising using the at least one hardware processor to upload the final image of the document to a remote server via at least one network. (See Burks Col. 12, lines 15-38;  Col. 14, line 15-Col. 15, line 40 and Abstract)


12.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burks et al (US Patent No. 8,290,237) in view of Miki (US PG Pub. 2006/0012699) (“Miki”) and Fredlund et al. (US PG. Pub. 2007/0081796) (“Fredlund") as applied to claim 1 above, and further in view of Walker et al. (US PG Pub. 2008/0192129) (“Walker”)

Regarding Claim 13, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.
wherein the at least one parameter comprises a plurality of parameters, and wherein detecting a video frame of a document for which the at least one parameter exceeds a threshold comprises, for each video frame:
combining measurements of the plurality of parameters for the video frame into an overall quality score; and 
comparing the overall quality score to the threshold.
While Burks in view of Miki and Fredlund disclose the invention as claimed, including multiple parameters, it does not teach combining parameter measurements into an overall quality score and comparing it to a threshold.
Walker discloses according to an embodiment, a method and apparatus for capturing images automatically (e.g., without any direct indication from a user).  (See Walker paragraph 23) In one example, whenever a user raises or aims an imaging device (e.g., a camera) to take a picture, the 
According to an embodiment of the invention, a camera or other type of imaging device includes or otherwise has access to an image analysis program that rates images (e.g., based on their exposure quality, desirability to a user, or other factors). (See Walker paragraph 24) For example, a camera consistent with some embodiments, may use a color histogram to determine whether an image is overexposed, is underexposed, is in focus, or has too much contrast. (See Walker paragraph 24 – plurality of parameters) A rating that is indicative of the image’s quality may be assigned to the image, for example, based on the results of the image analysis, where, for instance, high quality images may receive higher ratings (e.g., 8 or 9 out of 10), while lower quality images may receive lower ratings (e.g., 2 or 3 out of 10). (See Walker paragraph 24)   
According to various embodiments, an imaging device (e.g., a digital camera) is provided that is operable to perform a variety of different processes based on a quality of one or more images. (See Walker paragraph 25) After a number of images have been taken, the camera may evaluate the images already captured by rating them where if the camera determines that the images are of insufficient quality (e.g., by meeting a predetermined rating or other measure of quality), the camera may proceed to capture one or more additional images to ensure at least one image of desirable quality is captured.  (See Walker paragraph 26) Walker further discloses an embodiment for acquiring an image automatically and evaluating the quality of the image, which may include determining if an image is of a predetermined quality (e.g., high quality, or the image has an associated rating greater than a threshold value). (See Walker paragraph 30)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of image capture using a digital camera of a mobile phone that can also take pictures in video format as disclosed by Burks in view of Miki and Fredlund with the automatic capture of a plurality of images that are then evaluated and given an overall rating and compared to a threshold as taught by Walker in order to ensure that images of desirable quality are captured.


Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered and they are persuasive in part as further detailed below.

As to the Specification Objection:
Applicant is thanked for their amendments to the specification presented on February 9, 2022. These amendments have been accepted as specified above. Accordingly, the specification objection has been withdrawn.

As to the Drawing Objections:
	Applicant is thanked for the changes made via the substitute drawings and the specification amendments to obviate a majority of the previous drawing objections, which have mostly been addressed.
As to Figures 17A and 17B, while Examiner notes Applicant’s argument, Examiner is of another opinion.  Based on the disclosure of the specification and the further figures, it appears that the information from the image is captured and needed in order to eventually arrive at FIG. 22B.  The steps do not only demonstrate an aspect ratio of the check, nor is it necessarily “clearly depicted” as argued by Applicant. (See Applicant’s Arguments dated 02/09/2022, page 8) Applicant’s argument to the contrary is not persuasive and the objection to Figs 17A and 17B stands.

As to the 101 Rejections:
The claims as amended and the arguments presented are persuasive and the 101 rejection has been withdrawn.

As to the 103 Rejections:
Applicant blanket traverses the entirety of the 103 rejections. (See Applicant’s Arguments dated 02/09/2022, page 10)  Further, Applicant argues that Claim 1 as taught by Burks, Miki and/or Fredlund does not disclose “in response to detecting the video frame of the document for which the at least one parameter exceeds the threshold, automatically, without a user having to perform any input to the mobile device, select at least one of the video frames for a final image of the document, and stop capture of the video steam”. (Id) Applicant alleges that it is unclear what the Office Action relied upon to disclose this subject matter and then appears to argue that Miki is relied upon to disclose automatic selection of a final image in response to detecting at least one parameter exceeding a threshold and on Fredlund to disclose stopping capture of the video stream.  (Id) 
Applicant then argues that Miki requires a user to perform an input of holding the shutter button down. (Id at page 11).  Miki, as disclosed in the rejection in chief, is not so limited.  Miki’s invention starts image capture when the camera is being turned on and can use the image data captured right before holding down the shutter button. (See Miki paragraphs 15-16, 70)
	In a second embodiment, the digital still camera comprises a motion detection unit in addition to the components of the first embodiment and the buffer has a storage area for at least two frames that have been captured by the image capture unit based on the velocity of the camera. (See Miki paragraphs 71-75)
	When determining that the digital camera has not moved over a fixed time period from the start of image capturing, the control unit stores image data input from the image capture unit in the second buffer at a certain interval and the control unit displays in the display unit the stored image data.  (See Miki paragraphs 79-80) When the angular velocity informed from the motion detection unit is greater than or equal to the threshold, the control unit resets the timer and measures the fixed time period from the beginning, which is defined on the basis of the digital still camera not having moved for a brief time (See Miki paragraphs 83-85 - no motion; continuously measuring against a threshold value)   
	In Figure 6, Miki discloses that a VSYNC signal fulfills the same function as a timer is output with a period of 100 ms.  (See Miki paragraph 88) The control unit directs the image capture unit to capture an image, receive and store the image and once the motion detection value remains less than a predetermined value, the control unit stores one [of] every three frames of image data for storage and then receives a signal of holding down the shutter.  (See Miki paragraphs 88-90; see also Figures 7-8 and associated paragraphs 92-99 – immediate capture when threshold value is met before the shutter is pushed; effectively stops the capture – emphasis added)  
	The images are captured BEFORE receiving a signal of holding down the shutter.  Thus, Applicant’s arguments are not persuasive and the 103 rejection is maintained.
	The further independent claims are argued using the same basis as referenced as to Claim 1 and are similarly not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693  
March 7, 2022